Company Contact: RELM Wireless Corporation William Kelly, EVP & CFO (321) 984-1414 Investor Relations Contact: SM Berger & Company Stan Berger (216) 464-6400 RELM Wireless Reports First Quarter 2010 Results -Sales Up 62% and Gross Margins as a Percentage of Sales Up 5% from Prior Year First Quarter- WEST MELBOURNE, Florida May 5, 2010 RELM Wireless Corporation (NYSE: Amex - RWC) today announced its financial and operating results for the quarter ended March 31, 2010. For the quarter ended March 31, 2010, sales increased $2.5 million (62.3%) to approximately $6.4 million, compared with approximately $4.0 million for the same quarter last year.Pretax income for the quarter improved by $0.9 million, to approximately $1,000 compared with a pretax loss of approximately $0.9 million for the same quarter last year.Net income for the first quarter 2010 approximated $1,000, or $0.00 per diluted share, compared with a net loss of approximately $0.9 million, or $0.06 per share, for the prior year’s first quarter. Gross profit margin for the first quarter 2010 improved to 46.0% of sales, versus 40.6% of sales for the same quarter last year.Selling, general and administrative expenses were approximately $3.0 million (45.7% of sales) in the first quarter 2010, compared with approximately $2.5 million (62.1% of sales) in the first quarter last year. The
